Citation Nr: 1748826	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection tinnitus. 

5.  Entitlement to service connection for a right hand disability. 

6.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

7.  Entitlement to service connection for a back disability. 

8.  Entitlement to service connection for neuropathy. 

9.  Entitlement to service connection for allergies. 

10.  Entitlement to service connection for arthritis. 

11.  Entitlement to service connection for erectile dysfunction. 

(The issues of entitlement service connection for a left shoulder disability, bilateral shin splints, a bilateral knee condition, and an inflamed liver; an increased rating for service-connected residuals of a left hand avulsion fracture; and entitlement to a total disability rating based on individual unemployability are addressed in a separate decision). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 1982. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran filed a notice of disagreement in February 2016 and a statement of the case was issued in September 2016.  That same month, the Veteran perfected appeal to the Board in a VA form 9.  He declined the opportunity for a hearing.  The Veteran's appeal was certified to the Board in October 2016 and the Veteran was notified that the claims had been transferred to the Board in a November 2016 letter.  The Veteran's attorney indicated he would submit additional written arguments in a November 2016 correspondence, but none have been received by the Board. 

In November 2016, the Veteran had a hearing on issues associated with a separate appeals stream.  At that hearing the Veteran indicated that his attorney, J. Michael Woods, did not represent him on those issues.  Therefore, they have been addressed in a separate decision, as indicated above.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability was not show in service and is not etiologically related to an event, disease, or injury of service origin. 

2.  The Veteran's headaches were not show in service and are not etiologically related to an event, disease, or injury of service origin. 

3.  The Veteran's sleep apnea was not show in service and is not etiologically related to an event, disease, or injury of service origin. 

4.  The Veteran's tinnitus was not show in service and is not etiologically related to an event, disease, or injury of service origin. 

5.  The Veteran's right hand disability was not show in service and is not etiologically related to an event, disease, or injury of service origin. 

6.  The Veteran's bilateral carpal tunnel syndrome was not show in service and is not etiologically related to an event, disease, or injury of service origin. 

7.  The Veteran's back disability was not show in service and is not etiologically related to an event, disease, or injury of service origin. 

8.  The Veteran's neuropathy was not show in service and is not etiologically related to an event, disease, or injury of service origin. 

9.  The Veteran's allergies were not show in service and are not etiologically related to an event, disease, or injury of service origin. 

10.  The Veteran's arthritis was not show in service and is not etiologically related to an event, disease, or injury of service origin. 

11.  The Veteran's erectile dysfunction was not show in service and is not etiologically related to an event, disease, or injury of service origin. 


CONCLUSIONS OF LAW

1.  The Veteran's right shoulder disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

2.  The Veteran's headaches were not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

3.  The Veteran's sleep apnea was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

4 . The Veteran's tinnitus was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

5.  The Veteran's right hand disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

6.  The Veteran's bilateral carpal tunnel syndrome was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

7.  The Veteran's back disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

8.  The Veteran's neuropathy was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

9.  The Veteran's allergies were not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

10.  The Veteran's arthritis was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

11.  The Veteran's erectile dysfunction was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  The Veteran certified in his Fully Developed Claim application for benefits that he had received notice of the evidence necessary to substantiate his claims. 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2016).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Of note, the Court of Appeals for Veterans Claims has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Nevertheless, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Right Shoulder

The Veteran's medical records indicate that he has a current right shoulder disability.  He was diagnosed with degenerative joint disease in 2008.  However, there is no indication of an event, injury, or disease associated with the Veteran's right shoulder disability in-service.  A review of the Veteran's service treatment records (STRs) does not reveal any injuries to the right shoulder.  The exit examination affirmatively indicated the Veteran's upper extremities were normal at the time of his separation from service.  The Veteran has not provided any statements that indicate why he believes his right should condition is related to his military service.  Therefore, the preponderance of the evidence is against finding there was an in-service event, injury, or disease related to his current right shoulder disability. Without an in-service event, injury, or disease related to his current right shoulder disability, direct service connection cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has also considered the Veteran's condition under the presumptive service connection regulations for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  However, the Veteran's condition was not shown to exist within one year of discharge of service.  There are no medical records to indicate such a diagnosis and the Veteran has not made any statements that indicate that the condition or any related symptomatology existed within one year of his separation from service.  The condition was not diagnosed until 2008.  Thus, service connection cannot be granted on a presumptive basis. 

Therefore, the weight of the evidence is against granting service connection for a right shoulder disability on a direct or presumptive basis.



Headaches

The Veteran's treatment records indicate that he has a diagnosis of migraine headaches.  However, there is no indication of an event, injury, or disease associated with the Veteran's headaches while in service.  A review of the Veteran's service treatment records (STRs) does not reveal any complaints of migraines or any injuries to the head.  The exit examination affirmatively indicated the Veteran's head, nose, sinuses, and neurological system were normal at the time of his separation from service.  The Veteran has not provided any statements that indicate why he believes his headaches are related to his military service.  Therefore, the preponderance of the evidence is against finding there was an in-service event, injury, or disease related to his current headache disability. Without an in-service event, injury, or disease related to his headache disability, direct service connection cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has also considered the Veteran's condition under the presumptive service connection regulations for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  However, the Veteran's condition was not shown to exist within one year of discharge of service.  There are no medical records to indicate such a diagnosis and the Veteran has not made any statements that indicate that the condition or any related symptomatology existed within one year of his separation from service.  Thus, service connection cannot be granted on a presumptive basis. 

Therefore, the weight of the evidence is against granting service connection for a headache disability on a direct or presumptive basis.

Sleep Apnea

The Veteran's treatment records indicate that he has a diagnosis of obstructive sleep apnea.  However, there is no indication of an event, injury, or disease associated with the Veteran's headaches while in service.  A review of the Veteran's service treatment records (STRs) does not reveal any complaints of sleep apnea or related symptoms.  The exit examination affirmatively indicated the Veteran's head, nose, sinuses, mouth, throat, lungs and chest were normal at the time of his separation from service.  The Veteran has not provided any statements that indicate why he believes his sleep apnea is related to his military service.  A disability questionnaire was submitted by the Veteran, but does not indicate the condition was related to his service.  Further, the document indicates he was not diagnosed with the condition until 2013, more than 30 years after he separated from service.  Therefore, the preponderance of the evidence is against finding there was an in-service event, injury, or disease related to his sleep apnea. Without an in-service event, injury, or disease related to his sleep apnea, direct service connection cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Sleep apnea is not considered a chronic disease under the applicable regulations and thus the provisions related to such conditions are not applicable with regard to this issue.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  

Therefore, the weight of the evidence is against granting service connection for sleep apnea.

Tinnitus

The Veteran's medical records indicate that he reported chronic bilateral tinnitus at an October 2015 audiological examination.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, a current disability is established.  

Additionally, the Veteran reported exposure to loud noises including tanks, mortars, and M16s while in service.  These are consistent with the Veteran's service.  Although, the Board notes that tinnitus was not reported on the Veteran's exit examination or his STRs.  Nevertheless, there is sufficient evidence of an in-service event possibly related to his current tinnitus.  

Thus, the remaining requirement for direct service connection is a causal nexus.  This requires what is known as a "nexus opinion."  VA obtained a nexus opinion from an audiologist in October 2015.  The audiologist indicated that it was less likely than not that the Veteran's current tinnitus was related to his military service.  The audiologist noted that the Veteran had another audiological examination in July 2014, in which he did not mention any tinnitus or tinnitus related symptoms.  The audiologist also cited lack of any symptoms in service or at the time of his separation from service.  The audiologist concluded that the based on available scientific evidence, it was less likely than not the Veteran's tinnitus was caused by or was a result of his military service.  There is no other evidence related to the a causal nexus.  The Veteran's medical records are silent to this issue, as are the Veteran's statements.  Therefore the preponderance of the evidence is against finding a causal nexus between the Veteran's military service and his current tinnitus.  

The Board has also considered the Veteran's condition under the presumptive service connection regulations for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  However, the Veteran's condition was not shown to exist within one year of discharge of service.  There are no medical records to indicate such a diagnosis and the Veteran has not made any statements that indicate that the condition or any related symptomatology existed within one year of his separation from service.  Indeed, the evidence indicates the Veteran did not experience tinnitus until after the July 2014 audiological examination, more than 30 years after he separated from service.  Thus, service connection cannot be granted on a presumptive basis. 

Therefore, the weight of the evidence is against granting service connection for  tinnitus on a direct or presumptive basis.

Right Hand

The Veteran's medical records indicate that he has a current right hand disability.  He was diagnosed with degenerative joint disease in the right hand.  However, there is no indication of an event, injury, or disease associated with the Veteran's right hand disability in-service.  A review of the Veteran's service treatment records (STRs) does not reveal any injuries to the right hand.  The exit examination affirmatively indicated the Veteran's upper extremities were normal at the time of his separation from service.  The Veteran has not provided any statements that indicate why he believes his right hand disability is related to his military service.  Therefore, the preponderance of the evidence is against finding there was an in-service event, injury, or disease related to his current right hand disability. Without an in-service event, injury, or disease related to his current right hand disability, direct service connection cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has also considered the Veteran's condition under the presumptive service connection regulations for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  However, the Veteran's condition was not shown to exist within one year of discharge of service.  There are no medical records to indicate such a diagnosis and the Veteran has not made any statements that indicate that the condition or any related symptomatology existed within one year of his separation from service.  Thus, service connection cannot be granted on a presumptive basis. 

Therefore, the weight of the evidence is against granting service connection for a right hand disability on a direct or presumptive basis.

Bilateral Capral Tunnel Syndrome

The Veteran's medical records indicate that he has a current diagnosis of bilateral carpal tunnel syndrome.  However, there is no indication of an event, injury, or disease associated with the Veteran's carpal tunnel syndrome in-service.  A review of the Veteran's service treatment records (STRs) does not reveal any reported symptomatology or diagnosis of carpal tunnel syndrome.  The exit examination affirmatively indicated the Veteran upper extremities and neurological system were normal at the time of his separation from service.  Therefore, the preponderance of the evidence is against finding there was an in-service event, injury, or disease related to his current carpal tunnel syndrome.  Without an in-service event, injury, or disease related to his current carpal tunnel syndrome, direct service connection cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has also considered the Veteran's contention that his carpal tunnel is secondary to his shoulder disabilities.  However, his shoulder disabilities are not service-connected disabilities, therefore, service connection cannot be granted on a secondary basis.  

The Board has also considered the Veteran's condition under the presumptive service connection regulations for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  However, the Veteran's condition was not shown to exist within one year of discharge of service.  There are no medical records to indicate such a diagnosis and the Veteran has not made any statements that indicate that the condition or any related symptomatology existed within one year of his separation from service.  Thus, service connection cannot be granted on a presumptive basis. 

Therefore, the weight of the evidence is against granting service connection for carpal tunnel syndrome. 

Back Disability

The Veteran's medical records indicate that he has a current degenerative changes to his back.  However, there is no indication of an event, injury, or disease associated with the Veteran's degenerative changes disability in-service.  A review of the Veteran's service treatment records (STRs) does not reveal any injuries to the Veteran's back.  The exit examination affirmatively indicated the Veteran's spine was normal at the time of his separation from service.  The Veteran has not provided any statements that indicate why he believes his back condition is related to his military service.  Therefore, the preponderance of the evidence is against finding there was an in-service event, injury, or disease related to his current back disability. Without an in-service event, injury, or disease related to his current back disability, direct service connection cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has also considered the Veteran's condition under the presumptive service connection regulations for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  However, the Veteran's condition was not shown to exist within one year of discharge of service.  There are no medical records to indicate such a diagnosis and the Veteran has not made any statements that indicate that the condition or any related symptomatology existed within one year of his separation from service.  Thus, service connection cannot be granted on a presumptive basis. 

Therefore, the weight of the evidence is against granting service connection for a back disability on a direct or presumptive basis.

Neuropathy

The Veteran's medical records indicate that he has a current diagnosis of peripheral neuropathy.  However, there is no indication of an event, injury, or disease associated with the Veteran's peripheral neuropathy in-service.  A review of the Veteran's service treatment records (STRs) does not reveal any symptomatology related to peripheral neuropathy.  The exit examination affirmatively indicated the Veteran's upper extremities, lower extremities, and neurological system were all normal at the time of his separation from service.  The Veteran has not provided any statements that indicate why he believes his neuropathy is related to his military service.  Therefore, the preponderance of the evidence is against finding there was an in-service event, injury, or disease related to his current neuropathy. Without an in-service event, injury, or disease related to his current neuropathy, direct service connection cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has also considered the Veteran's condition under the presumptive service connection regulations for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  However, the Veteran's condition was not shown to exist within one year of discharge of service.  There are no medical records to indicate such a diagnosis and the Veteran has not made any statements that indicate that the condition or any related symptomatology existed within one year of his separation from service.  Thus, service connection cannot be granted on a presumptive basis. 

Therefore, the weight of the evidence is against granting service connection for a neuropathy.

Allergies

A review of the Veteran's treatment records does not indicate a diagnosed allergic condition.  However, the Veteran's treatment records do indicate that he takes flunisolide twice a day for "allergies."  Nevertheless, the Veteran's STRs do not indicate that he was diagnosed for or treated for allergies while in service.  The STRs do note the Veteran was treated for the flu; however, that resolved.  At the Veteran's exit examination, it was affirmatively notated that the Veteran's nose, sinuses, mouth, throat, ears, eyes, lungs, and skin were all normal.  The Veteran has not provided any statements that indicate why he believes his allergies are related to his military service.  Therefore, the preponderance of the evidence is against finding there was an in-service event, injury, or disease related to his current allergies. Without an in-service event, injury, or disease related to his current allergies disability, direct service connection cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Allergies are not considered a chronic disease under the applicable regulations and thus the provisions related to such conditions are not applicable with regard to this issue.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).   

Therefore, the weight of the evidence is against granting service connection for a allergies.

Arthritis

The Veteran's medical records indicate that he has arthritis in his bilateral shoulders, knees, hands, and back.  However, those conditions have been claimed and considered separately.  The general claim of arthritis thus, is left to consider arthritis in any other joint or body system.  Here, there is no evidence of a current arthritis disability that exists outside of the joints or body systems that have been considered separately.  The Veteran has made no statements to further clarify this claim, and thus it cannot be reasonably inferred that he is referring to a condition other than arthritis.  As such, there is no current arthritis disability other than those considered for other joints or body systems.  Service connection cannot be granted when there is no current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Therefore, the weight of the evidence is against granting service connection for an arthritis disability on a direct or presumptive basis.

Erectile Dysfunction

The Veteran's medical records indicate that he has a current erectile dysfunction disability.  However, there is no indication of an event, injury, or disease associated with the Veteran's erectile dysfunction in service.  A review of the Veteran's service treatment records (STRs) does not reveal any notations, treatment for, or symptoms of erectile dysfunction.  The exit examination affirmatively indicated the Veteran's genitourinary system was normal at the time of his separation from service.  The Veteran has not provided any statements that indicate why he believes his condition is related to his military service.  Therefore, the preponderance of the evidence is against finding there was an in-service event, injury, or disease related to his current erectile dysfunction. Without an in-service event, injury, or disease related to his current erectile dysfunction, direct service connection cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Erectile dysfunction is not considered a chronic disease under the applicable regulations and thus the provisions related to such conditions are not applicable with regard to this issue.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).   

Therefore, the weight of the evidence is against granting service connection for erectile dysfunction.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection tinnitus is denied. 

Entitlement to service connection for a right hand disability is denied. 

Entitlement to service connection for bilateral carpal tunnel syndrome is denied. 

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for neuropathy is denied. 

Entitlement to service connection for allergies is denied. 

Entitlement to service connection for arthritis is denied. 

Entitlement to service connection for erectile dysfunction is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


